DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-14 directed to a direct injection footwear molding system.
Claims 15-20 directed to a method using said footwear molding system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the injection material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the footwear sole part" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “a last” in line 3.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same last in claim 1, a new last, or something else.
Claim 14 recites the limitation "the edge of the in-mould protrusion" in line 3.  There is insufficient antecedent basis for this limitation of both “the edge” and “the in-mould protrusion” in the claim.  It is noted that there is teaching in claim 13 of a protrusion of the in-mould, however, claim 14 is dependent upon claim 1 and not claim 13.
Claim 15 recites the limitation "the footwear sole component" (see also the attached footwear sole component) in lines 10-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “a support bottom mould” in line 3.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same support bottom mould as set forth in claim 1, a new support bottom mould, or something else.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 2019/0073709) in view of Peyton (US 2016/0150855).
In regards to claim 1, Hayes teaches of a footwear moulding system for direct injection production of footwear (see Figs. 2, 7), said moulding system comprising 
5- a supporting mould (see teaching of outer mold shell 116a, 116b), 
- a last (see upper 338 that is disposed on a last, see [0067], Fig. 3), 
- an in-mould (see teaching of internal mold body 118a, 118b), and 
- an injection channel (see injection ports 234a, 234b, 236a, 236b, see [0065]), 
10wherein the supporting mould comprises at least an in-mould support, 
wherein the in-mould comprises an in-mould outer surface configured to be supported by said in-mould support, and 15wherein the in-mould support comprises at least one support side mould (see Fig. 2 wherein the support being the contoured outer mold shell that supports the inner mold bodies) and a support bottom mould (see lower 220a, 220b and upper carrier 222a, 222b portions).  
See Fig. 2 of Hayes, wherein, the outer mold shell 116a, 116b while there is an internal mold body, see 118a, 118b, see further of lower carrier portions 220a, 220b, and upper carrier portions 222a, 222b.  the upper carrier portion forms the bottom portion of the interior volume 224a, 224b (seen as the cavity), while the internal mold bodies form the side portions of said volume.) See further in Hayes [0030, 0055], wherein the outer mold shells can be made from aluminum, while the inner mold bodies can be made of a different material, such as nylon, sintered metal, or others.

Hayes fails to specifically state that the in-mould is elastomeric.  Hayes does teach of the use of different materials in constructing the mold elements.
Wherein, Peyton teaches of mold portions 202, 204 that can be silicone mold portions or can be of a different suitable material, see [0064], see Figs. 11 and 12.  Thereby teaching also of elastomers for the construction of the mold parts.
It would have been obvious for one of ordinary skill in the art to modify the mold of Hayes to include different materials including silicone, or elastomers, as taught by Peyton in the construction of the mold such as the in-mould component as it is a known material that can be used and it is known in the art of alternative materials used in such construction.
In regards to claim 2, wherein the at least one support side mould comprises a support side surface for supporting said in-mould 20outer surface.  See teaching of Hayes of the support mold conformed to support the in-mould outer surface, see Fig. 3. 
In regards to claim 3, wherein the in-mould is manufactured from a first material and the supporting mould is at least partly manufactured from a second material.  See teaching of Hayes regarding the two different materials, [0055].
In regards to claim 4 (dependent upon claim 3), wherein the first material is elastomeric and wherein the second material is at least partly a metal.  See teaching of aluminum for the second material in hayes and nylon for the first material, see further combination with Peyton regarding silicone (or elastomeric material).
In regards to claim 5, wherein the in-mould is 30manufactured from one or more polymers. See teaching by Hayes of nylon and Peyton of silicone.
In regards to claim 6, wherein the in-mould is manufactured from rubber or silicone.  See teaching by Peyton.
In regards to claim 7, wherein the in-mould is 5manufactured by an additive process.   This limitation is a process of forming, does not limit the claimed structure, see further teaching by Hayes in [0031] of the inner mold body being made via additive manufacture process.
In regards to claim 8, wherein the in-mould comprises an in-mould bottom and a wall structure having said in-mould outer surface.  See arrangement/teaching by Hayes, see Figs. 1-5, 7, 8, 10-14. 
In regards to claim 9, wherein said wall structure comprises an upper circumference (UC) and an inner circumference (IC), and wherein the upper circumference is smaller than the inner circumference.  See teaching by Hayes in wall structure, see Fig. 7 regarding curvatures along the wall structure.  Additionally, this is a change in shape of the wall features wherein it would have been obvious for one of ordinary skill in the art to modify the wall structure with the different circumferences in forming the desired product shape. 
15In regards to claim 10, wherein the heat conductivity of the in-mould is less than 1.0 W/(m*K) when measured at 293K.   Wherein the teachings by Hayes of Nylon would have a heat conductivity that would be less than the claimed 1.0 W/m*K, and further, see the heat conductivity of silicones whereby the teachings of Peyton also teaches of a material having the claimed thermal conductivity ranges, see background data provided by NPL documents from Engineering Toolbox regarding the thermal conductivity of said materials: nylon 6 – 0.25 W/m*K; silicon cast resin – 0.15-0.32 W/m*K.
In regards to claim 11, wherein the injection material comprises PU.   This is material worked upon, and does not provide structural limitations to the apparatus structure, thereby the prior art references would teach the claimed apparatus.
In regards to claim 15, regarding the claimed direct injection footwear production method for moulding of footwear by use of a footwear moulding system according to claim 1.  The claimed method comprising of the various claimed steps in the use of the mold.  This is a claimed process of using the apparatus of claim 1, see the teaching of Hayes.  
15In regards to claim 16 (dependent upon claim 15), further comprising the step of (g) moving support side moulds of the supporting mould towards each other in connection with step (a), (b) or (c) of claim 15.  This is seen as provided by Hayes for the respective molds to be in place to form the shaping cavity.
20In regards to claim 17 (dependent upon claim 15), further comprising the step of (h) moving a support bottom mould towards the last in connection with step (a), (b), (c) or (d) of claim 15.  See teaching of Hayes for the operation of the respective mold elements to form the shaping cavity.
25In regards to claim 18 (dependent upon claim 15), wherein step (f) of removing the in-mould from the footwear sole component comprises stripping the in-mould off the footwear sole component.  This is teaching of removal of the formed product from the mold components, see teaching of Hayes in view of Peyton, wherein it would have been obvious for one of ordinary skill in the art to recognize the use of the structure of Hayes in the removal of the formed product from the mold.
In regards to claim 20 (dependent upon claim 15), further comprising the step of trimming the moulded footwear sole component, which step comprises trimming of injection waste only.  See Hayes teaching of the trimming step, see [0081].

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Peyton as applied to claims 1 and 15 above, and further in view of Ernst (US 2016/0073732).
In regards to claim 12, wherein the footwear sole part comprises one or more inserts such as welts, outsole, bottom insert or side inserts.  
The Hayes and Peyton references do not specifically teach of inserts that are used in the molding process.  
However, as taught by Ernst of a molding apparatus 400 for injection molding [0089, 0092], wherein, the insert of an outsole 132, can be attached to the formed product in the mold, see [0098].  The insert placed within the mold as taught by Ernst forms part of the footwear sole part.  Further, it would have been obvious for one skilled in the art to recognize the use of inserts in the molding process in forming the desired formed product with the materials that are incorporated into said product.
It would have been obvious for one of ordinary skill in the art to modify the molding process of Hayes in view Peyton with the use of inserts as taught by Ernst in forming the respective features in the molded product including the features of an outsole that is attached to the formed product.

In regards to claim 19 (dependent on claim 15) further comprising the step of positioning one or more inserts such as welts, outsole, bottom insert or side inserts at least prior to step (d) of injecting moulding material into the mould cavity.   See teaching by Ernst above for claim 12. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Peyton as applied to claim 1 above, and further in view of Sommerlund (US 2005/0116383).25
In regards to claim 13, wherein the in-mould has a protrusion at the top of the in-mould wall and wherein the vertical length (VL) of the protrusion engaging an upper on a last during a direct injection process is at least 2 mm.   
The claimed feature is viewed as a change in shape of the molding surfaces, wherein it would have been obvious for one of ordinary skill in the art to modify the mold features including the in-mould wall (or internal mold body) of Hayes in view of Peyton with the change in shape of forming the molding features to form the desired molded product shape.  Further, Summerlund teaches of a protrusion (forming pressure surface 17) that is provided for the in-mould that engages with the upper (shoe 1) on a last (shoe last 2), see Fig. 5.  Wherein the protrusion provides for a contour formation of the formed sole features in the cavity 10, see Fig. 6, see also [0060-0061], as it allows for forming the shaped portion including a welted appearance, see claim 1, and also ensures the welt adheres strongly to the shoe upper, see [0052].  Wherein, the claimed distance is a change in size/shape of the features in the desired product shape such as the welt appears upon the formed sole.
It would have been obvious for one of ordinary skill in the art to modify Hayes in view of Peyton with the protrusion taught by Summerlund as it allows for forming the desired product shaping surface upon the formed product such as a welted appearance along the sole.

30In regards to claim 14, where edges of a first support side protrusion and a second support side protrusion are configured to essentially coincide with the edge of the in-mould protrusion.  Wherein, the shape of the mold support (outer mold body) taught by Hayes is contoured to the in-mould (inner mold body) and further in Summerlund, it can be seen of the mold support surfaces 5a, 5b having a protrusion (projection 15) that coincides with the protrusion from the in-mould, see Fig. 5, see also [0063-0066], as it allows for ensuring the support and pressure during the molding process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892, and of particular note
McClelland (US 6226895), see claim 13 of securing a welt to the insole and upper to form an upper/welt/insert combination.  The outsole shell 20 being injection molded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744